1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                  ***

6     BANK OF NEW YORK MELLON, F/K/A                     Case No. 2:17-cv-01030-MMD-GWF
      THE BANK OF NEW YORK, AS
7     TRUSTEE FOR THE                                                 ORDER
      CERTIFICATEHOLDERS OF CWALT,
8     INC., ALTERNATIVE LOAN TRUST 2005-
      1CB, MORTGAGE PASS-THROUGH
9     CERTIFICATES, SERIES 2005-1CB,

10                                    Plaintiff,
             v.
11
      SFR INVESTMENTS POOL 1, LLC, et al.,
12
                                 Defendants.
13

14          Before the Court are Plaintiff Bank Of New York Mellon, formerly known as The

15   Bank of New York, as Trustee for the Certificateholders of CWALT, Inc., Alternative Loan

16   Trust 2005-1CB, Mortgage Pass-Through Certificates, Series 2005-1CB and Defendant

17   Jean Birmingham’s responses (ECF Nos. 91, 92) to the Court’s prior minute order (ECF

18   No. 84) inquiring as to the status of Plaintiff’s claims against Birmingham. The parties’

19   responses have made clear that Birmingham claims no further interest in the property at

20   issue in this case, and Plaintiff agrees to dismiss Birmingham from this case without

21   prejudice. However, Birmingham did not stipulate to her dismissal from this case because

22   she would like to be dismissed with prejudice. (ECF Nos. 91, 92.) Because Birmingham

23   claims no further interest in the subject property, but the Court has not ruled on the merits

24   of Plaintiff’s claim against Birmingham, the Court finds it appropriate to dismiss

25   Birmingham from this case without prejudice. Further, the Court will accordingly dismiss

26   Birmingham’s motion to dismiss (ECF No. 19) as moot.

27          It is therefore ordered that Defendant Jean Birmingham is dismissed from this case

28   without prejudice.
1          It is further ordered that Defendant Jean Birmingham’s motion to dismiss (ECF No.

2    19) is denied as moot.

3

4          DATED THIS 11th day of March 2019.

5

6

7                                                  MIRANDA M. DU
                                                   UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                               2
